Citation Nr: 1716819	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  13-15 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine (low back disability).

2.  Entitlement to service connection for incontinence, to include as secondary to service-connected HIV positive (HIV+).

3.  Entitlement to service connection for deep vein thrombosis (DVT) in the left leg, claimed as a blood clot in the left leg, to include as secondary to service-connected HIV+.


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1990 to November 1994.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in part, continued a 10 percent disability rating for DDD and DJD of the lumbar spine, and denied service connection for a blood clot in the left leg and for incontinence.

In December 2015, the Board remanded the issues for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

In this case, the RO substantially complied with the Board's remand instructions by sending the Veteran a December 2015 letter that included the required VCAA language for direct service connection, secondary service connection, and increased ratings; and readjudicating the claims in a May 2016 Supplemental Statement of the Case (SSOC).

The Board notes that the Veteran was represented by J. Michael Woods.  However, in November 2016, he submitted a motion of withdrawal, which was granted in December 2016.  As the Veteran has not appointed a different representative, he is considered to be representing himself.

The issue of service connection for DVT/blood clot in the left leg is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  During the entirety of the appeal period, the Veteran's low back disability has been manifested by forward flexion ranging from 85 degrees to 90 degrees or greater, with combined range of motion ranging from 230 to 235 degrees.

2.  With resolution of any doubt in his favor, the Veteran's current urinary and bowel incontinence is etiologically related to his service-connected HIV+.


CONCLUSIONS OF LAW

1.  During the entirety of the appeal period, the criteria for an increased rating in excess of 10 percent for a service-connected low back disability have not been met.  38 US.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2016).

2.  The criteria to establish secondary service connection for urinary and bowel incontinence are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Regarding the Veteran's claim for incontinence, given the favorable action taken below, the Board will not discuss further whether those duties have been accomplished.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With regards to the claim for an increased rating for a low back disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA sent a letter to the Veteran in December 2015, which set out the type of evidence needed to substantiate his claim, pursuant to the Board's December 2015 remand instructions.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA examinations during the appeal period in September 2013 and April 2016.  The Board finds that the VA examinations are adequate, because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained. 

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.

II.  Increased Rating Claim for Low Back Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination - assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran's service-connected low back disability is evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) encompasses such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasms, and tenderness.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The general rating formula provides for a 10 percent rating when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted where there is forward flexion of the thoracolumbar spine is 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is available for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is available for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2); see also Plate V.

Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (5).

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

A 10 percent rating requires incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating requires incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating requires incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, and a 60 percent rating requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.

An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

At a September 2013 VA examination, the Veteran reported pain in the middle of his lower back with no radiation after sitting for longer than an hour, although he was unable to move for five to 10 minutes when he did have pain.  Range of motion (ROM) consisted of forward flexion to 90 degrees or greater, extension to 20 degrees, and bilateral lateral flexion to 30 degrees or greater, all with no objective evidence of pain.  Bilateral lateral rotation was to 30 degrees or greater with objective evidence of pain beginning at 30 degrees or greater.  There was no additional limitation of motion following repetitive-use testing.  The examiner noted functional loss or impairment of thoracolumbar spine in the form of less movement than normal; weakened movement; and interference with sitting, standing, and/or weight-bearing.  The Veteran did not have localized tenderness or pain to palpation, guarding or muscle spasm, muscle atrophy, radiculopathy, or IVDS.  He also had normal muscle strength, reflexes, and results for sensory examination.  He did not use assistive devices.  The VA staff general surgeon noted that, based on clinical findings and the Veteran's history, she could not report the extent of any additional limitation of motion during flare-ups or everyday use.

At an April 2016 VA examination, the Veteran reported flare-ups of daily intermittent pain from prolonged sitting, standing, or walking.  He stated that he was unable to run, could only walk up to half a mile before he started to have pain, and experienced pain after prolonged sitting or standing.  ROM consisted of forward flexion to 85 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  Pain was noted on examination on rest and non-movement, but no pain was exhibited with ROM; there was no evidence of pain with weight-bearing.  Repetitive-use testing resulted in no additional loss of function or ROM; and pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner found mild tenderness from the mid- to low back area; and stated that, although the examination did not take place during a flare-up, the examination was medically consistent with the Veteran's statements describing functional loss during a flare-up.  The Veteran did not have muscle spasm, guarding, muscle atrophy, radiculopathy, ankylosis, or IVDS; and did not use any assistive devices.  He did have localized tenderness not resulting in abnormal gait or abnormal spinal contour, and normal muscle strength and sensory testing results.

Based on a careful review of all of the evidence, both lay and medical, the Board finds that a disability rating in excess of 10 percent for the Veteran's low back disability is not warranted for any portion of the appeal period.  The Veteran had forward flexion of the thoracolumbar spine ranging from 85 to 90 degrees or greater.  His combined ROM ranged from 230 to 235 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).  Additionally, the Veteran was found to have mild tenderness that was not severe enough to result in an abnormal gait or spinal contour.  He therefore does not meet the criteria under the General Rating Formula.

The Board acknowledges that the Veteran's service-connected low back disability causes pain.  The presence of pain, as described by the Veteran, is certainly a component of his disability and he is competent to report such; however, all compensable levels under the rating schedule for the spine are assigned "with or without symptoms such as pain."  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  In this sense, the complaints of pain are encompassed by the assigned rating in this case.  While the pain may cause flare-ups that may curtail the Veteran's regular functions, such instances do not meet or approximate the criteria for the next-higher rating.  Here, while acknowledging that the Veteran's low back disability results in painful motion, the Board finds that the current 10 percent rating adequately portrays any functional impairment, pain, fatigue, weakness, and any flare-ups that the Veteran experiences as a consequence of his low back disability.  The 10 percent rating is therefore appropriate as it already encompasses the provisions of 38 C.F.R. §§ 4.40, 4.45, and the DeLuca considerations.

The Board also finds that a staged rating is not appropriate.  The Veteran did not exhibit any symptoms which demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  As such, an evaluation in excess of 10 percent is not warranted for any portion of the period on appeal.

The Board also considered whether a higher rating may be available under the Formula for Rating IVDS Based on Incapacitating Episodes.  The Board recognizes his current diagnosis of degenerative disc disease of the lumbar spine.  However, both VA examiners found that the Veteran did not have IVDS.  Accordingly, there is no evidence of any incapacitating episodes of IVDS, let alone any having a total duration of at least two weeks but less than four weeks during the past 12 months to warrant a higher rating under DC 5243.

The Board further finds that no separate rating is warranted for neurological disorders as all VA examiners found neurological examinations to be normal and there were no diagnoses of bowel or bladder problems or radiculopathy due to the Veteran's low back disability.

As such, the Board finds that the weight of the evidence is against a rating in excess of 10 percent for a low back disability.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

II.  Service Connection Claim for Incontinence

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any increase in the severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disability, will be itself service-connected.  38 C.F.R. § 3.310(b).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As an initial matter, the Board notes that the Veteran is service-connected for HIV+.

Additionally, the evidence of record reflects current complaints of incontinence.

Furthermore, the evidence demonstrates complaints of urinary and bowel incontinence since October 1999.  An October 1999 VA examiner stated that the Veteran's only HIV-related problem seemed to be intermittent diarrhea once or twice every two to four months, which lasted for about week.  A May 2002 VA HIV-related illness examination report reflects continued reports of recurrent diarrhea.

VA treatment records from October 2002 reflect intermittent fecal incontinence and internal anal warts.  In February 2007, the Veteran reported intermittent watery diarrhea with urgency and losing control since December 2006, which had improved.  He presented to the emergency department in November 2007 for incontinence of diarrhea; and reported urinary incontinence for the last few days, which he described as having the urge to urinate but not always having enough time.

A January 2008 VA HIV-related illness examination report notes the current symptom to be almost constant diarrhea.  A November 2010 VA HIV-related illness examination report reveals symptoms including diarrhea.

VA treatment records from April 2011 to December 2011 reflect a history of urinary urgency and urge incontinence, and a current assessment of urinary urgency improved with medication.

At a September 2013 VA HIV-related illness examination, the Veteran complained of urinary urgency and frequency, as well as diarrhea with frequent, sometimes loose, bowel movements.  The VA examiner found that the Veteran had intermittent diarrhea attributable to an HIV-related illness, although she stated that he had urgency but not incontinence.  She then found the Veteran's HIV to be symptomatic, with current T4 cell of 200 or more and less than 500, and on approved medications.

The Board acknowledges the distinction made by the September 2013 VA examiner between urgency and incontinence, and that she found the Veteran's diarrhea to reflect urgency, but not incontinence.  However, the remaining evidence of record reflects that the Veteran's diarrhea was described as intermittent, watery, and with urgency and losing control in a February 2007 VA treatment record; and as "almost constant" at his January 2008 VA examination.  He also described urinary incontinence in a November 2007 VA treatment record, and continued to be assessed with such in April 2011 to December 2011 VA treatment records.  Furthermore, the Veteran's incontinence was discussed as a symptom attributable to his HIV+ at VA examinations.

Accordingly, the Board finds that the weight of the probative evidence supports the criteria to establish service connection for urinary and bowel incontinence under 38 C.F.R. § 3.310.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The claim is therefore granted.

ORDER

Entitlement to a disability rating in excess of 10 percent for DDD and DJD of the lumbar spine is denied.

Entitlement to service connection for urinary and bowel incontinence, as secondary to service-connected HIV+, is granted.


REMAND

A remand is required in this case in order to obtain a VA opinion in order to determine the etiology of the Veteran's blood clot in his left leg.

The November 2010 VA HIV-related illnesses examination report reflects that the Veteran was unable to sit down for a long time due to blood clots, for which he was hospitalized the previous year and which required drainage surgery.  A September 2011 VA treatment record also noted a history of left leg deep vein thrombosis since four or five years ago, and a 2005 left leg incision and drainage procedure.

Unfortunately, the VA examiner did not discuss the relationship of the blood clot in the left leg with the Veteran's service-connected HIV+, nor does the remaining evidence of record provide any indication as to the etiology of the blood clot or its relationship to his HIV+, if any.  As such, an opinion is required in order to discuss the etiology of the Veteran's blood clot in his left leg and whether it is etiologically related to his HIV+.




Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion from a qualified health care provider to determine the nature and etiology of the Veteran's blood clot in his left leg.  The claims file, and a copy of this Remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the record is imperative, attention is called to the following:

*November 2010 VA examination report noting the blood clot.

*September 2011 VA treatment record noting the Veteran's history of left leg DVT, and incision and drainage procedure.

After reviewing the claims file in its entirety, the examiner is asked to address the following:

(a) Clarify the current diagnosis, status-post DVT in the left leg, and describe its signs and symptoms.

(b)  Did the Veteran's current DVT disability in the left leg, at least as likely as not, have its onset during service, or is it otherwise related to it?

(c) Did the Veteran's service-connected HIV + disability, at least as likely as not, cause the DVT in the left leg?

(d)  Did the Veteran's service-connected HIV + disability, at least as likely as not, aggravate the DVT in the left leg?

A complete rationale should be provided for any opinion provided.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

2.  Readjudicate the Veteran's claim for service connection for blood clot in the left leg.  If the benefit sought on appeal is not granted, the Veteran should be provided an SSOC and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


